Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 1, the “different sockets” is unclear because there is only one socket and the second occurrence of “a head” is a double inclusion.  In claim 1, line 12-13, it is unclear what the drive socket is “between” because only a single element is listed, the Pozi-type socket, and for it to be “between” would require at least two elements.  In claim 12, it is unclear how “at least one said contact point” is “between every two adjacent groove portions” and it is further unclear how it would be possible with a four grooves and six contact points.  The claims were examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 8-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0059276) in view of Chen (US 9,962,759).  Chen ‘279 discloses a screw (10) comprising a head (12) with a first surface and an opposite second surface with a shank (11) extending therefrom; a Pozi-type socket (13) is recessed in the first surface having four grooves (31, 32) and four indentation (“notches” pointed to below) between the grooves, the grooves are shown to include side and end walls; a drive socket (14) is formed in communication with the Pozi-type socket which includes a plurality of arched portions (47) alternating with a plurality of rounded portions (42-46) connected to a conical portion tapering inward to a point on a central axis; a second room enclosed by the conical portion in communication with a first room enclosed by the rounded and arched portions (pointed to below).  

    PNG
    media_image1.png
    524
    742
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    442
    656
    media_image2.png
    Greyscale

The conical portion is shown to converge at an angle less than 120°.  The rounded portion is shown with six rounded portions and six arched portions which is inclusive to four rounded portions and four arched portions.  And, similar to the instant invention the socket further includes a recessed socket superimposed in the drive socket with six extensions and six contact points to be able to accommodate a six sides tool within the drive socket (as annotated in the figure below).  The contact points are aligned with the rounded portions; the six extension and six contact points would again inclusive of four 
				
    PNG
    media_image3.png
    403
    528
    media_image3.png
    Greyscale

Chen further discloses a slotted socket (15) in communication with the Pozi-type socket, said drive socket and said recessed socket.  The slotted socket extends beyond the ends of the two of the groove portions of the Pozi-type socket.
	Chen ‘276 disclose the conical portion to meet at points with the rounded portions and arched portions but does not disclose the surfaces of the rounded portions and arched portions to be inclined outwardly from those points.  Chen ‘759 also discloses a screw head (41) with a drive socket (412) but, Chen ‘759 discloses the surfaces of the drive socket (4121, 4123) to be inclined outward from a reference line parallel to the axis at an angle of 3° (column 4, lines 9-16).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the rounded and arched surfaces of the drive socket in Chen ‘276 with an outward incline as disclosed in Chen ‘759 in order to have the tool in close contact with the drive socket to improve the torque transmission as discussed in Chen ‘759.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Chen ‘276 as applied to claim 1 above, and further in view of Totsu (US 6,886,433).  Modified Chen does not disclose the conical portion including first and second slanting walls slanting at different angles relative to the central axis.  Totsu discloses a screw head with a socket including a conical portion similar to modified .

Allowable Subject Matter
Claim 10 appears would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsai (US 2018/0347611) and Karupaya (US 2010/0129176) are cited to show screw heads with drive sockets with four alternating rounded and arched portions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677